Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 05/03/2022. As directed, claims 1-4 and 7-8 were amended. New claims 10-11 were added. Accordingly, claims 1-11 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ronald Rudder on 5/19/2022.
The application has been amended as follows: 
In claim 3, line 8, replace “vehicle; the fleet information comprises a name of the fleet.” with --vehicle; further wherein the fleet information comprises a name of the fleet.--
In claim 11, line 14, replace “vehicle; the fleet information comprises a name of the fleet.” with --vehicle; further wherein the fleet information comprises a name of the fleet.--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 11, Examiner deems a method for managing tire data, comprising: receiving identification information for identifying a tire and tire usage data of the tire; and establishing and storing a first mapping relation between the identification information and the tire usage data, wherein the tire usage data includes a tire pressure, a tire temperature, and an accumulated driving mileage of the tire, and further comprising: receiving tire circulating records of the tire and establishing and storing a second mapping relation between the identification information and the tire circulating records to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an establishing and storing of a second mapping relation. 
Singh et al. (US Patent No. 9,878,721) is deemed the closest prior art of record and discloses a tire tracking system and method for tracking travel mileage experienced by a vehicle tire including multiple tire-based sensors affixed to the tire generating identified tire-specific operating condition measurements. The tire-specific operating condition measurements include tire temperature, tire air inflation pressure, a tire wear state measurement and a tire load measurement. A rolling radius estimation model generates a tire rolling radius estimation compensated by the tire-specific operating condition measurements and a vehicle speed estimator generates a vehicle speed estimation based on the compensated tire rolling radius. Singh appears to be silent, however, on the method further including receiving tire circulating records of the tire and establishing and storing a second mapping relation between the identification information and the tire circulating records, consistent with Applicant’s specification. 
Claim(s) 2-6 and 8-10 depend(s) from claim(s) 1, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/              Primary Examiner, Art Unit 3669